--------------------------------------------------------------------------------

Exhibit 10.2
 
SEPARATION AND  RELEASE AGREEMENT


This Separation and Release Agreement (the "Agreement") is freely and
voluntarily entered into by Cogentix Medical, Inc., and its successors and
assigns, (“Cogentix”), Robert Kill (“Executive”) and the other undersigned
signatories (with respect to Sections 4 and 9) and is effective as of the date
of the last signature to this Agreement (the “Effective Date”), each of which
shall be required for this Agreement to become effective.



1. Separation Date.  It is understood that the employment relationship between
Cogentix and Executive will terminate effective May 24, 2016, (the “Separation
Date”).  The parties specifically acknowledge and agree that Executive’s
separation is a mutually agreed separation and will operate to terminate
Executive’s Employment Agreement dated July 22, 2013, as amended May 29, 2014
(“Employment Agreement”). Executive will receive his base salary and all
benefits in effect as of the Effective Date through and including the Separation
Date.  All privileges and benefits of employment will cease effective close of
business on the Separation Date.  Executive also will resign from Cogentix’s
Board of Directors effective as of the Separation Date.

 

2. Separation Benefits for Executive.  Provided that Executive signs this
Agreement and does not timely rescind it pursuant to Sections 6 or 7, Cogentix
will provide Executive the total gross amount of One Million Five Hundred
Thousand Dollars and NO/100 ($1,500,000.00) (“Separation Payment”), to be paid
as set forth on the attached Exhibit A, with each installment described in the
attached Exhibit A payable on the first business day of each month, commencing
in July 2016.  The parties agree that $950,000 of the Separation Payment (the
“Employment Agreement Payment”) is in full and final satisfaction of any amounts
due or which could be due Executive pursuant to the Employment Agreement or
otherwise and that $550,000 of the Separation Payment (the “New Payment”) is in
excess of amounts due or which could be due Executive pursuant to the Employment
Agreement.  Notwithstanding the foregoing:

 

a. Executive and Cogentix further agree to modify the payment structure (not the
total amount of the Separation Payment), if at all, to the minimum extent
necessary to comply with applicable tax, deferred compensation or other laws,
and Cogentix agrees that Executive may request other reasonable modifications to
the payment structure (not the total amount of the Separation Payment), upon
advice of tax counsel, which will not be unreasonably withheld by Cogentix.

 

3. Executive’s Release.  Except with respect to any rights and entitlements
arising under this Agreement, Executive hereby, on behalf of himself and his
representatives, heirs, successors, affiliates, subsidiaries, assigns, and
agents, unconditionally, fully and finally releases and discharges forever
Cogentix, and its successors, affiliates, shareholders, directors, officers,
employees, assigns, and agents, from any and all claims, demands, debts,
obligations, damages, actions, proceedings, suits, causes of action,
liabilities, liens, agreements, contracts, and covenants, of whatever kind or
nature, in law, equity or otherwise, whether known or unknown, suspected or
unsuspected, alleged or not alleged, discovered or not discovered, in contract
or in tort or otherwise, to the fullest extent of the law.

 
1

--------------------------------------------------------------------------------

Nothing in this Section 3 is intended to or does:  (1) constitute an unlawful
release or waiver of any of Executive’s rights under any laws; (2) waive or
release any claim that arises after this Agreement is signed; (3) waive,
release, terminate or limit Executive’s rights to indemnity or otherwise to be
held harmless in relation to the business and affairs of Cogentix under
Minnesota Statutes Section 302A.521 or any successor or other provision, or
under Cogentix’s Articles of Incorporation or bylaws, or any rights to
indemnification or insurance under any insurance policies applicable to
Executive’s service to Cogentix, whether or not such rights arise from claims
asserted before or after the date of this Agreement or before or after the
Separation Date; (4) waive or release Executive’s rights to the receipt of
employee benefits which vest on or before the Separation Date; (5) waive or
release Executive’s rights under the 2006 Stock and Incentive Plan Performance
Award Agreement (the “LTIP”) as of the Separation Date; (6) waive or release
Executive’s existing rights as an equity holder under any operating agreement,
stockholders’ agreement or similar agreement of Cogentix and any vested rights
under any equity compensation plans, agreements or arrangements sponsored or
maintained by Cogentix; or (7) prevent or interfere with Executive’s right to
provide truthful testimony, if under subpoena or court order to do so, or
respond as otherwise provided by law.
 
Notwithstanding anything in this Section 3 or this Agreement to the contrary,
this Agreement is not intended to, and shall be interpreted in a manner that
does not, limit or restrict you from exercising any legally protected
whistleblower rights (including pursuant to Rule 21F under the Securities
Exchange Act of 1934).
 

4. Cogentix’s Release.  Except with respect to any rights and entitlements
arising under this Agreement, Cogentix and the former or current board members
who are signatories hereto, in their official and individual capacities and on
behalf of their respective representatives, heirs, successors, affiliates,
subsidiaries, assigns and agents, unconditionally, fully and finally release and
discharge forever Executive and his representatives, heirs, successors,
affiliates, assigns and agents, from any and all claims, demands, debts,
obligations, damages, actions, proceedings, suits, causes of action,
liabilities, liens, agreements, contracts, and covenants, of whatever kind or
nature, in law, equity or otherwise, whether known or unknown, suspected or
unsuspected, alleged or not alleged, discovered or not discovered, in contract
or in tort or otherwise, to the fullest extent of the law.

 

5. Authority to Enter Agreement. The parties to this Agreement represent that
they have authority to enter this Agreement, and have not assigned or
transferred or attempted to assign or transfer to any person any rights or
claims subject to this Agreement.

 
2

--------------------------------------------------------------------------------

6. ADEA Compliance.  Executive has been informed of his right to review and
consider this Agreement for 21 calendar days, if he so chooses.  Executive
further agrees and acknowledges that (a) his waiver of rights under this
Agreement is knowing and voluntary as required under the Age Discrimination in
Employment Act (“ADEA”); (b) he   understands the terms of this Agreement; (c)
Cogentix advises Executive to consult with an attorney prior to executing this
Agreement; (d) he  may rescind this Agreement insofar as it extends to potential
claims under the ADEA by providing written notice to Cogentix within seven (7)
calendar days after the date of his signature below.  To be effective, the
rescission must be in writing and delivered to Cogentix either by hand or by
mail within the seven (7)-day period.  If delivered by mail, the rescission must
be:  (i) postmarked within the seven (7)-day period; (ii) properly addressed to
Bret Puls, Fox Rothschild LLP, 222 South Ninth Street Suite 2000, Minneapolis MN
55402-3338; and (iii) sent by certified mail, return receipt requested. 
Regardless of Executive’s decision to rescind his release of ADEA claims, the
cessation of Executive’s employment will be unaffected.

 

7. MHRA Compliance.  Executive also has been informed of his right to rescind
this Agreement insofar as it extends to potential claims under the Minnesota
Human Rights Act (“MHRA”), Minn. Stat. § 363A, et seq., by providing written
notice to Cogentix within fifteen (15) calendar days after the date of his
signature below.  To be effective, the rescission must be in writing and
delivered to Cogentix either by hand or by mail within the fifteen (15)-day
period.  If delivered by mail, the rescission must be:  (i) postmarked within
the fifteen (15)-day period; (ii) properly addressed to Bret Puls, Fox
Rothschild LLP, 222 South Ninth Street Suite 2000, Minneapolis MN 55402-3338;
and (iii) sent by certified mail, return receipt requested.  Regardless of
Executive’s decision to rescind his release of MHRA claims, the cessation of
Executive’s employment will be unaffected.

 

8. Return of Records, Documents and Property.  Executive represents and
certifies that Executive will return to Cogentix all records, correspondence,
documents, data, plans, forms, equipment, office keys, identification card(s),
company credit cards, company vehicles, laptop computer(s), computer equipment,
electronic storage media, cell phones and all handheld devices, and other
documents, materials, and property, including copies, summaries, or
reproductions of any of the same, which belong to Cogentix on or about the
Separation Date.




9. Non-Disparagement.  Executive, as one Party to this Section, and Cogentix and
the current and former members of Cogentix’s Board of Directors who are
signatories to this Agreement, as the other Party to this Section, agree to
refrain from making, causing to be made (directly or indirectly), confirming or
expressing agreement with any statement or announcement, whether written or oral
or in any electronic medium, that relates to and constitutes an ad hominem
attack on, or otherwise disparages or is critical of, personally or
professionally, (a) the other Party to this Section, (b) the terms of this
Agreement, (c) each Party’s advisors, or (d) any the other Party’s affiliated
companies, on or following the date hereof, including but not limited to (i) in
any document or report filed with or furnished to (or reasonably expected to be
filed with or furnished to) the SEC or any other governmental agency, (ii) in
any press release or other publicly available format, (iii) to any stockholder
of Cogentix or prospective stockholder of Cogentix, (iv) to any journalist or
member of the media (including, without limitation, in a television, radio,
newspaper or magazine interview), (v) or otherwise in any written, oral or
electronic statement, including but not limited social media.  The foregoing
shall not prevent the making of any factual statement in any compelled testimony
or production of information, either by legal process, subpoena, or as part of a
response to a request for information from any governmental authority with
jurisdiction over the party from whom information is sought.

 
3

--------------------------------------------------------------------------------

10. Press Release.  On a mutually agreed-upon date on or before the Separation
Date, Cogentix will issue a press release in form agreed upon between Cogentix
and Executive.  Neither Cogentix nor the other signatories to this Agreement
will make any public statements with respect to the matters covered by this
Agreement (including but not limited to in any filing with the SEC, any other
regulatory or governmental agency, or any stock exchange, or in any materials
that would reasonably be expected to be filed with the SEC, including pursuant
to Rule 14a-6 or 14a-12 under the Exchange Act) that are inconsistent with, or
otherwise contrary to, the statements in the press release.  The precise
language of the press release will be mutually agreed upon by Cogentix and
Executive, but will include a statement consistent with the following:  “In an
effort to avoid an extensive legal dispute not in the interest of the Company’s
shareholders, Mr. Kill has offered to depart, which has prompted this
announcement.  The Company is grateful for the leadership shown by Mr. Kill and
for his significant success in positioning the Company for future growth.”




11. Changes to Agreement.  This Agreement may not be changed, amended, modified
or terminated except by a written instrument signed by Executive and Cogentix
and, if the modification relates to Section 4 or 9, each of the undersigned
signatories.




12. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
and to carry out each provision herein to the greatest extent possible, but if
any provision of this Agreement is held to be void, voidable, invalid, illegal
or for any other reason unenforceable, the validity, legality and enforceability
of the remaining provisions of this Agreement will not be affected, and they
will be interpreted so as to effect, as closely as possible, the intent of the
parties hereto.  Furthermore, in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.  However, if
the Separation Payments are not timely made, or are not made in full, and any
default is not cured after written notice and a reasonable opportunity to cure
provided to Cogentix, or if any payments due Executive are held invalid, illegal
or unenforceable, Executive may void this Agreement.




13. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the executors, administrators, heirs, successors, and assigns of
the parties.  In the event of Executive’s death prior to the last payment
contemplated by Section 2, any and all remaining payments pursuant to Section 2
shall be made to Executive’s estate or other designated beneficiary.

 
4

--------------------------------------------------------------------------------

14. Entire Agreement.  This Agreement sets forth the entire agreement between
the parties, and it fully supersedes and replaces any and all prior agreements
or understandings between the parties pertaining to the subject matter of this
Agreement.  Executive represents and acknowledges that, in executing this
Agreement, Executive did not rely and has not relied upon any representation or
statement made by Cogentix, or by any of its agents or representatives, with
regard to the effect of this Agreement.




15. Governing Law, Jurisdiction, and Forum.  This Agreement shall be governed by
the law of the State of Minnesota (insofar as federal law does not control)
without regard to choice of law rules.  The parties agree that any and all legal
actions or proceedings brought to interpret or enforce this Agreement or in any
other way arising out of or in relation to this Agreement shall be brought
exclusively in the state or federal courts in Minneapolis, Minnesota.  The
parties irrevocably submit to the exclusive jurisdiction and venue of said
courts in any such action or proceeding.




16. Signature in Counterparts.  This Agreement may be signed by the parties in
separate counterparts, with the same effect as if all parties had signed the
same instrument.




17. Review by Counsel.  Each signatory is hereby advised of his or her right and
opportunity to have this Agreement reviewed by, and to discuss with, legal
counsel of his or her choice.




18. Section 409A.  The parties agree that the amounts and benefit payable
hereunder are either exempt from or compliant with Section 409A of the Internal
Revenue Code of 1986, as amended, and the applicable Treasury regulations
thereunder (“Section 409A”), and, accordingly, to the maximum extent permitted,
this Agreement will be interpreted in accordance therewith.  If, and only if,
Executive is a “specified employee” (as defined in Section 409A) and a payment
or benefit provided for in this Agreement would be subject to additional tax
under Section 409A if such payment or benefit is paid within six (6) months
after Executive’s separation from service, then such payment or benefit shall
not be paid (or commence) during the six-month period immediately following
Executive’s separation from service except as provided in the immediately
following sentence.  In such an event, any payment or benefits that otherwise
would have been made or provided during such six-month period and that would
have incurred such additional tax under Section 409A shall instead be paid to
Executive in a lump-sum cash payment on the first business day of the month
following the expiration of six months after the Separation Date. Executive’s
right to receive any installment payments under this Agreement shall be treated
as a right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment as permitted under Section 409A. Notwithstanding the foregoing, Cogentix
does not make any representation to Executive that the payments or benefits
provided under this Agreement are exempt from, or satisfy, the requirements of
Section 409A, and Cogentix shall have no liability or other obligation to
indemnify or hold harmless Executive or any beneficiary of Executive for any
tax, additional tax, interest or penalties Executive or any beneficiary of
Executive may incur in the event that any provision of this Agreement, or any
amendment or modification thereof, or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A. 
Moreover, Executive will indemnify and hold Cogentix harmless against the
payment of taxes, interest, penalties, fines, or other liabilities or costs that
may be assessed by the Internal Revenue Service, or any other taxing authority
and/or any other governmental agency (whether federal, state, or local), in
connection with payments under this Agreement, except for any employer share of
FICA, Medicare, FUTA, or state unemployment or disability contributions which a
government agency may determine is due.

 
5

--------------------------------------------------------------------------------

THE UNDERSIGNED AFFIRM AND CERTIFY THAT THEY HAVE READ THIS AGREEMENT IN ITS
ENTIRETY, FULLY KNOW, UNDERSTAND, AND COMPREHEND ALL ITS TERMS, AND SIGN BELOW
TO INDICATE THAT THEY FREELY AND VOLUNTARILY AGREE TO ALL THE TERMS OF THIS
AGREEMENT AND INTEND TO BE FULLY AND LEGALLY BOUND BY THEM.

 
Accepted and agreed :
 

     
COGENTIX MEDICAL, INC.
             
Date:
5-23-16
 
By: 
/s/ Darin Hammers
       
Its:
Darin Hammers
                   
Robert C. Kill
 
Date:
MAY 23, 2016  
/s/ Robert C. Kill
 

 
6

--------------------------------------------------------------------------------

EXHIBIT A
 
1st day
of
 
Employment
Agreement Payment
$950,000
   
New
Payment
$550,000
   
Cumulative
                     
Jul-16
         
22,916.67
     
22,916.67
 
Aug-16
         
22,916.67
     
45,833.33
 
Sep-16
         
22,916.67
     
68,750.00
 
Oct-16
         
22,916.67
     
91,666.67
 
Nov-16
         
22,916.67
     
114,583.33
 
Dec-16
   
554,166.67
     
22,916.67
     
691,666.67
 
Jan-17
   
79,166.67
             
770,833.34
 
Feb-17
   
79,166.67
             
850,000.00
 
Mar-17
   
79,166.67
             
929,166.67
 
Apr-17
   
79,166.67
             
1,008,333.34
 
May-17
   
79,166.67
             
1,087,500.00
 
Jun-17
                   
1,087,500.00
 
Jul-17
           
34,375.00
     
1,121,875.00
 
Aug-17
           
34,375.00
     
1,156,250.00
 
Sep-17
           
34,375.00
     
1,190,625.00
 
Oct-17
           
34,375.00
     
1,225,000.00
 
Nov-17
           
34,375.00
     
1,259,375.00
 
Dec-17
           
34,375.00
     
1,293,750.00
 
Jan-18
           
34,375.00
     
1,328,125.00
 
Feb-18
           
34,375.00
     
1,362,500.00
 
Mar-18
           
34,375.00
     
1,396,875.00
 
Apr-18
           
34,375.00
     
1,431,250.00
 
May-18
           
34,375.00
     
1,465,625.00
 
Jun-18
           
34,375.00
     
1,500,000.00
                           
TOTAL
 
$
950,000
   
$
550,000
   
$
1,500,000
 

 
 
7

--------------------------------------------------------------------------------